Mr. JUSTICE JONES delivered the opinion of the court: Defendant appeals his conviction in a bench trial of the crime of battery in violation of section 12 — 3 of the Criminal Code of 1961 (Ill. Rev. Stat. 1971, ch. 38, par. 12 — 3). The penalty imposed was a fine of $100 and costs. The case presents the question of the proper test to be applied in determining whether a schoolteacher has exceeded the legally permissible limits in administering corporal punishment. At the time of the incident in question the defendant was a schoolteacher, aged 54, with 23 years teaching experience, the last 7 as a sixth grade teacher in the Henry Robb School in Belleville, the site of the occurrence in question. The prosecuting witness was a student of defendant, age 11. On the day in question the defendant’s class was practicing unison exercises for an approaching school festival. The boy disrupted the practice by walking, facing in a direction opposite that of the rest of the class and doing “jumping jacks.” He was directed by defendant to go to a bench alongside the schoolhouse and remain seated there until he was directed otherwise by defendant. Shortly thereafter the boy left the bench and commenced talking to a friend of his who had approached. The defendant thereupon decided that disciplinary action was necessary. He took the boy into the school and got another teacher as an observer. In the hallway of the school, outside the classroom of the observing teacher, the defendant had the boy bend down with his hands on his knees and he then struck him 10 times on the buttocks with a wooden paddle about 20 inches long, one-fourth inch thick and three inches wide. Following the paddling the defendant took the boy to the classroom and in a conversation explained why the punishment was administered and why it would help the boy. The defendant stated, and the teacher-observer confirmed, that he was not angry, had not lost his temper and remained calm and rational throughout. The boy admitted thát he was wrong and deserving of punishment. The paddling occurred at approximately 2:30 in the afternoon. When school dismissed at 3:15 the boy walked to his home and reported the paddling to his parents. His father took him to the police station and then to the home of their family doctor where they were directed to the emergency room of a local hospital. There the boy was treated by a doctor who applied a surface anesthesia and gauze bandage. The condition as described by the doctor was that the boy had severe bum-type bruises of both buttocks, the right side being worse than the left. The skin temperature was hot to the touch, there was marked discoloration and redness requiring treatment. There may have been minute abrasions in the bruised area but the main effect was one of swelling, redness, heat and a thickening of the area above the surface surrounding the skin. The redness and swelling disappeared in due course with no after effects, except that the mother testified that the boy had some lingering emotional problems stemming from the paddling. We note at this point that defendant has conceded that bodily injury was inflicted. A written judgment order was entered in which the court merely found defendant guilty as charged. However, in his remarks delivered from the bench the court stated that a teacher is a substitute parent and “may administer just and reasonable punishment, switch or paddle accepted.” The court further stated that there was no indication the defendant lost his temper and the discipline was tendered in an orderly manner. The court concluded that defendant administered punishment more severe even than a parent had the right to administer, and that the events and their results indicated that the punishment was more than a spanking, it was a beating. The court also stated that it was not his purpose to take the right to discipline away from the teacher but to insure the student that discipline will be “just and reasonable.” On appeal defendant contends that the People failed to prove an element of the crime of battery and that the trial judge applied the wrong test to the evidence to determine criminal liability.  The requirements for an offense of battery in Illinois are set out in section 12 — 3 of the Criminal Code of 1961 (Ill. Rev. Stat. 1971, oh. 38, par. 12 — 3): “A person commits battery if he intentionally or knowingly without legal justification and by any means, (1) causes bodily harm to an individual or (2) makes physical contact of an insulting or provoking nature with an individual.” (We are not concerned here with the aspect of physical contact of an insulting or provoking nature.) Defendant argues in support of his first contention that there are three essential elements to commission of a battery as the statutory definition applies here, first, there must be bodily harm, second the actor must intentionally or knowingly commit the harm and, third, the act must be without legal justification. Defendant concedes that bodily harm was inflicted but contends that the evidence fails to show that he intentionally or knowingly inflicted the harm. We must disagree. Although these elements of the crime of battery are concerned with the subjective state of mind of the defendant they nevertheless properly may be inferred by the objective evidence attending the event. We think that the objective evidence here is sufficient to permit the court to find the defendant to have been possessed of the necessary subjective elements to sustain a finding of guilty. Defendant next argues that under an applicable statute and the governing case law he was acting within legally prescribed limits and the corporal punishment therefore was administered with legal justification and his conviction cannot stand. The concern of this argument is that in determining whether defendant’s actions were “just and reasonable” the trial court applied an erroneous test to the evidence to determine criminal liability. With this we must agree. Section 24 — 24 of the Illinois School Code of 1961 (Ill. Rev. Stat. 1971, ch. 122, par. 24 — 24) provides: “Teachers and other certificated educational employees shall maintain discipline in the schools. In all matters relating to the discipline in and conduct of the schools and the school children, they stand in the relation of parents and guardians to the pupils. This relationship shall extend to all activities connected with the school program and may be exercised at any time for the safety and supervision of the pupils in the absence of their parents or guardians. It is defendant’s position that under the foregoing statute he was acting in the place of the boy’s parents in administering the paddling and that under the rule established by the applicable Illinois cases the paddling he administered did not go beyond permissible limits. We are referred to three Illinois cases concerned with the administration of corporal punishment by schoolteachers (Fox v. People 1899, 84 Ill.App. 270; Drake v. Thomas 1941, 310 Ill.App. 57, 33 N.E.2d 889; and City of Macomb v. Gould 1969, 104 Ill.App .2d 361, 244 N.E.2d 634.) The rule of the Fox and Drake cases is concisely stated as the governing law in the Gould case as follows: “He (a teacher) may not wantonly or maliciously inflict corporal punishment and may be guilty of battery if he does so. Whether he has done so may be inferred from the unreasonableness of the method adopted or the force employed under the circumstances. This presents a question of fact requiring reference to the evidence.” It thus becomes apparent that when the trial court, in delivering his findings from the bench, stated that a teacher may administer “just and reasonable” punishment and that the purpose of his ruling was to insure that student discipline will be “just and reasonable,” he was applying criteria other than that adopted by the above cases. Those cases prohibit a teacher from wantonly or maliciously inflicting corporal punishment or from acting out of malice. The People suggest in their brief that the rule of “reasonableness” be adopted and followed and they cite authorities to show that the “reasonable” rule is followed in a clear majority of States. However, we see no reason to abandon the established Illinois rule. We deem it sufficient to protect the teachers in the discharge of their statutory duty to maintain discipline and also sufficient to protect pupils from abuse by teachers overzealous in their belief that “to spare the rod is to spoil the child.”  In our view the trial court erred in considering whether the evidence showed the corporal punishment was “just and reasonable.” Properly it should be determined whether the teacher was actuated by malice, or inflicted the punishment wantonly. For an error in judgment although the punishment is unnecessarily excessive, if it is not of a nature to cause lasting injury, and he acts in good faith, the teacher is not liable. Fox v. People.  Accordingly we remand the case to the trial court for reconsideration of the evidence and a determination of guilt under the proper rule. This remand procedure is authorized by Supreme Court Rule 366(a) (5) (Ill. Rev. Stat. 1971, ch. 110A, par. 366(a) (5)) and was the type of order utilized in Heuer v. Goldberg, 106 Ill.App.2d 55, 245 N.E.2d 497. Reversed and remanded with directions. CREES, J., concurs.